         Case 1:18-cv-02069-TNM Document 15 Filed 02/05/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
CENTER FOR BIOLOGICAL DIVERSITY,                   )
                                                   )
                             Plaintiff,            )
                                                   )           Civ. A. No. 1:18-cv-02069-TNM
            v.                                     )
                                                   )
U.S. FISH AND WILDLIFE SERVICE,                    )
                                                   )
                             Defendant.            )
                                                   )

                  JOINT STATUS REPORT AND PROPOSED SCHEDULE

       THE PARTIES, Defendant U.S. Fish and Wildlife Service (“FWS”) and Plaintiff Center

for Biological Diversity (“Center”), by and through their undersigned counsel, pursuant to this

Court’s January 30, 2019, Minute Order, submit this Joint Status Report:

       1.        At issue in the Complaint are two separate FOIA requests submitted by the

Center. The Center submitted the first FOIA request—referred to in the Complaint, ECF 1, as the

“‘State Representation on Species Status Assessment Teams’ Memorandum FOIA Request”—on

December 7, 2017 and FWS assigned that FOIA request tracking number FWS-2018-00258.

FWS-2018-00258 requests a copy of a memorandum written by then Principal Deputy Director

Greg Sheehan’s entitled “State Representation on Species Status Assessment Teams” as well as

all records mentioning, including, referencing, and/or generated in connection with Principal

Deputy Director Sheehan’s memorandum. The second FOIA request—referred to in the

Complaint as the “American Burying Beetle SSA FOIA Request”—submitted by the Center on

February 27, 2018, requests all records generated in connection with the ongoing species status

assessment for the American burying beetle, including but not limited to all records of
          Case 1:18-cv-02069-TNM Document 15 Filed 02/05/19 Page 2 of 4



communications with scientists outside FWS. FWS assigned that FOIA request tracking number

FWS-2018-00495.

       2.      FWS hereby reports that it continues to conduct a search for records responsive to

both requests. As such, the number of potentially responsive records is not yet available.

However, FWS estimates that there are over 10,000 records potentially responsive to FWS-

2018-00495. The agency sub-components involved in the search for responsive material related

to FWS-2018-00495 includes at least six (6) field offices across five (5) regions. The agency

initially compiled a list of 47 employees across the agency as potentially having responsive

records. The agency is working to narrow that list to a smaller core group, but the agency will

still need to query over 25 employees and/or run system queries to determine responsive

material. The agency is confident that this will result in well over 10,000 electronic mailings,

along with literature, drafts, GIS, and other electronic records that will all require review.

       3.      FWS originally proposed to make an initial production of records responsive to

FWS-2018-00258 by January 18, 2019, and to produce all remaining records responsive to both

requests by February 15, 2019. However, on December 22, 2018, the federal government was

partially shutdown. Both FWS and the Department of Justice were affected by the partial

government shutdown.

       4.      On January 25, 2019, funding to the affected agencies was restored, ECF 14,

allowing work on Plaintiff’s FOIA requests to resume.

       5.      Plaintiff and Defendant have agreed upon a new production schedule reflecting

the delay caused by the partial government shutdown. Therefore:

            a. On February 15, 2019, FWS will produce a first batch of records responsive to

               FWS-2018-00258, which will consist of the HQ-ES records related to part 2 of


                                                  2
         Case 1:18-cv-02069-TNM Document 15 Filed 02/05/19 Page 3 of 4



               FWS-2018-00258. FWS has already produced a copy of Principal Deputy

               Director Greg Sheehan’s “State Representation on Species Status Assessment

               Teams” memorandum.

            b. On March 29, 2019, FWS will produce all remaining records responsive to both

               requests, including all remaining records responsive to FWS-2018-00495 and

               FWS-2018-00258.

       6.      In light of the above, the Parties propose that they provide a further status report

to the Court on or before April 26, 2019. Such a date will provide the Center with adequate time

to review FWS’s response to both FOIA requests and to determine what outstanding issues, if

any, remain.

       7.      The Parties thus request that the Court defer setting a briefing schedule for

dispositive motions. However, if FWS fails to respond to the Center’s FOIA requests according

to the schedule set forth above, and if an agreement cannot be reached between the Parties

regarding FWS’s failure, the Center reserves the right to file dispositive motions to obtain the

requested records.


                                      Respectfully submitted,


                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. BAR NUMBER 472845

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                      /s/ Rhonda L. Campbell
                                      RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                      Assistant United States Attorneys
                                      Civil Division
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2559

                                                 3
Case 1:18-cv-02069-TNM Document 15 Filed 02/05/19 Page 4 of 4



                     Rhonda.campbell@usdoj.gov

                     Counsel for United States

                     /s/ Ryan Adair Shannon
                     Ryan Adair Shannon, D.C. Bar No. OR 00007
                     CENTER FOR BIOLOGICAL DIVERSITY
                     P.O. Box 11374
                     Portland, OR 97211
                     (214) 476-8755
                     rshannon@biologicaldiversity.org

                     Amy R. Atwood (D.C. Bar No. 470258)
                     Center for Biological Diversity
                     P.O. Box 11374
                     Portland, OR 97211-0374
                     (971) 717-6401
                     atwood@biologicaldiversity.org

                     Counsel for Center for Biological Diversity




                               4
